1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   CURTIS ANDERSON,                                    )   Case No.: 1:16-cv-00352-DAD-SAB (PC)
                                                         )
12                   Plaintiff,                          )   ORDER CORRECTING CLERICAL MISTAKE
                                                         )   AND AMENDING SECOND SCHEDULING
13          v.                                               ORDER
                                                         )
14                                                       )
     UNITED STATES OF AMERICA,
                                                         )   Telephonic Trial Confirmation Hearing: August 5,
15                   Defendant.                          )   2019 at 1:30 p.m. in Courtroom 5 (DAD)
                                                         )
16                                                       )   Bench Trial: October 1, 2019 at 1:00 p.m. in
                                                         )   Courtroom 5 (DAD)
17                                                       )
18          Plaintiff Curtis Anderson is a federal prisoner proceeding pro se and in forma pauperis in this
19   civil action pursuant to the Federal Tort Claims Act.
20          On March 12, 2019, the Court issued the second scheduling order in this case. (ECF No. 64.)
21   Due to a clerical error, the Court mistakenly ordered that this matter be set for a jury trial. However,
22   since there is no right to a jury trial against the United States of America under the Federal Tort
23   Claims Act, this matter must be set for a bench trial. 28 U.S.C. § 2402.
24          Accordingly, the Court HEREBY ORDERS as follows:
25          1. Page 1, line 16 of the March 12, 2019 second scheduling order is amended to reflect that
26               this matter is set for a bench trial.
27   //
28   ///
                                                             1
1             2. Page 5, line 4 of the March 12, 2019 second scheduling order is amended to order that:

2                “This matter is set for bench trial before United States District Judge Dale A. Drozd on

3                October 1, 2019, at 1:00 p.m. in Courtroom 5;

4             3. All other provisions of the March 12, 2019 are unchanged and remain in effect.

5
6    IT IS SO ORDERED.

7    Dated:     March 13, 2019
8                                                      UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
